DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 8/18/2021 have been entered.  In the amendment, the specification has been amended.  Claims 11 and 12 have been amended. 
The objection to the specification has been withdrawn. 
The objection to claim 12 has been withdrawn. 
The rejection of claim 11 under 35 U,S,C, § 112(b) has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 10-12, filed 8/18/2021, with respect to the rejections of claims 1-10 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1-10 under 35 U.S.C. § 103 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 10-12, and 16 of copending Application No. 16/649,546 (reference application, published as US 2020/0241156). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the cited claims of the reference application include all the limitations recited in claim 11 of the instant application.  Since an end of the light guide is attached to an object that will move, an ordinarily skilled artisan would design the device to include a gap so that damage to the end of the light guide can be avoided, thus claim 12 is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a seismic sensor for a seismic survey, the seismic sensor comprising: an outer housing having a central axis, a first end, and a second end opposite the first end, wherein the first end comprises a portion made of a clear material configured to transmit light having a frequency in the visible or infrared range of the electromagnetic spectrum; a proof mass moveably disposed in the outer housing, wherein the proof mass includes a power source; a sensor element disposed in the outer housing and configured to detect the movement of the outer housing relative to the proof mass; electronic circuitry coupled to the sensor element and the power source; and a light guide assembly having a first end adjacent the clear portion of the first end of the outer housing and a second end adjacent the electronic circuitry, wherein the light guide assembly is configured to transmit light in an axial direction between the first end of the light guide assembly and the clear portion and to transmit light in a non-axial direction between the second end of the light guide assembly and the electronic circuitry. 
The claimed limitations as recited in combination in independent claim 1, in particular, “a light guide assembly having a first end adjacent the clear portion of the first end of the outer housing and a second end adjacent the electronic circuitry, wherein the light guide assembly is configured to transmit light in an axial direction between the first end of the light guide assembly and the clear portion and to transmit light in a non-axial direction between the second end of the light guide assembly and the electronic circuitry”, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Bouska (US 2017/0003407), teaches a seismic sensor for a seismic survey, the seismic sensor comprising: an outer housing having a central axis, a first end, and a second end opposite the first end; a proof mass moveably disposed in the outer housing, wherein the proof mass includes a power source; a sensor element disposed in the outer housing and configured to detect the movement of the outer housing relative to the proof mass; and electronic circuitry coupled to the sensor element and the power source. 
However, no available prior art discloses, teaches, or fiarly suggests the claimed limitations as recited in combination in independent claim 1, in particular, “a light guide assembly having a first end adjacent the clear portion of the first end of the outer housing and a second end adjacent the electronic circuitry, wherein the light guide assembly is configured to transmit light in an axial direction between the first end of the light guide assembly and the clear portion and to transmit light in a non-axial direction between the second end of the light guide assembly and the electronic circuitry”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645